January 13, 1913. The opinion of the Court was delivered by
This is an action for the cancellation of a deed made by Miss Susan Bramlett to her niece, Mrs. Kate Jones. The cause was tried before his Honor, Judge Gage. The four exceptions raise questions of fact. The decree of Judge Gage is so clear and so amply sustained by the weight of the testimony, that it will not be necessary to consider the exceptions in detail.
From a careful reading of all the testimony, it is very evident to this Court that Miss Bramlett made just the disposition of her property that she intended to make, and secured for herself the means of living that might have failed if she had continued the indiscriminate use of her name in the signature of notes, checks and such papers at the bare request of all who seemed to have asked it. That she did not foresee the death of her niece, Mrs. Jones, may have been unfortunate and may not have been, but it can not invalidate the deed.
The exceptions are overruled and the decree appealed from affirmed. *Page 381